Citation Nr: 1209759	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-44 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and peritraumatic dissociative depression.  



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from June 1999 to May 2002 with additional unverified service from May 2002 to August 2003. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the RO. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In an October 2009 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled to take place on January 24, 2012.  

In a statement received prior to his scheduled hearing, the Veteran requested that his hearing be rescheduled due to conflicts with his work schedule and transportation difficulties.  He indicated that he would prefer a videoconference hearing or a local hearing. 

Pursuant to 38 C.F.R. § 20.700(a) (2011), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  The Veteran has not been afforded a hearing or otherwise indicated that he wishes to withdraw his request. 

Therefore, this action must be performed before adjudicating the claim. 38 C.F.R. § 20.700(a) (2011).

Accordingly, the case is REMANDED to the RO for the following action:


The RO should take appropriate steps to contact the Veteran in order to ascertain whether he desires a videoconference hearing with a VLJ or another hearing and then to schedule him for the hearing at the earliest possible time.  The RO should provide him with reasonable notice of the date, time and location of the hearing.  Any indicated development consistent with this request should be undertaken.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

